Detailed action
Summary
1. The office action is in response to the application filed on 3/2/2020.
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
3. 	Claims 1-16 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. The prior art fails to teach “…a passing current control section, operating the voltage converter so that the passing current becomes a target current; and a failure determining section, determining failure of the voltage converter based on a difference between the passing current and the target current, wherein the failure determining section determines that the voltage converter fails in a case where the difference is greater than a predetermined value and the passing current flows from a side of the high voltage circuit to a side of the low voltage circuit.”

Dependent claims 3, 5, 7, 9, 11, 13 and 15 are allowable by virtue of their dependency.

Regarding claim 2. The prior art fails to teach “…a passing current control section, operating the voltage converter so that the passing current becomes a target current; and a failure determining section, determining failure of the voltage converter based on a difference between the passing current and the target current, wherein the failure determining section determines that the voltage converter fails in a case where the difference is greater than a predetermined value and the passing current is greater than the target current.”

Dependent claims 4, 6, 8, 10, 12, 14 and 16 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160276823 Himeno et al. disclose power supply system.
US 5602462 Stich et al. disclose uninterruptable power system.
US 10855183 Barrenscheen et al. disclose method and device to operate a power switch in multiple modes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AFEWORK S DEMISSE/Examiner, Art Unit 2838        

                                                                                                                                                                                                        


/ADOLF D BERHANE/Primary Examiner, Art Unit 2838